Order entered November 17, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00339-CV

   PONDERSOSA PINE ENERGY, LLC, NIXON PEABODY, LLP, AND SHANNON,
              GRACEY, RATLIFF & MILLER, LLP, Appellants

                                             V.

 ILLINOVA GENERATING COMPANY N/K/A ILLINOVA CORPORATION, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-04536

                                         ORDER
       We DENY Constance M. Boland’s November 16, 2015 application for admission pro hac

vice without prejudice to filing a proper “sworn motion” as required under the Rules Governing

Admission to the Bar. See Tex. Rules Govern. Bar Adm’n R. XIX(a) (2014).


                                                    /s/   MOLLY FRANCIS
                                                          PRESIDING JUSTICE